 

Exhibit 10.26

OMNIVISION TECHNOLOGIES, INC.

2007 EQUITY INCENTIVE PLAN

(as amended November 27, 2007)


1.                                       DEFINITIONS.  AS USED HEREIN, THE
FOLLOWING DEFINITIONS WILL APPLY:


(A)                                  “ADMINISTRATOR” MEANS THE BOARD OR ANY OF
ITS COMMITTEES AS WILL BE ADMINISTERING THE 2007 PLAN, IN ACCORDANCE WITH
SECTION 4 OF THE 2007 PLAN.


(B)                                 “APPLICABLE LAWS” MEANS THE REQUIREMENTS
RELATING TO THE ADMINISTRATION OF EQUITY-BASED AWARDS UNDER U.S. STATE CORPORATE
LAWS, U.S. FEDERAL AND STATE SECURITIES LAWS, THE CODE, ANY STOCK EXCHANGE OR
QUOTATION SYSTEM ON WHICH THE COMMON STOCK IS LISTED OR QUOTED AND THE
APPLICABLE LAWS OF ANY FOREIGN COUNTRY OR JURISDICTION WHERE AWARDS ARE, OR WILL
BE, GRANTED UNDER THE 2007 PLAN.


(C)                                  “AWARD” MEANS, INDIVIDUALLY OR
COLLECTIVELY, A GRANT UNDER THE 2007 PLAN OF OPTIONS, RESTRICTED STOCK,
RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS, PERFORMANCE UNITS,
PERFORMANCE SHARES AND OTHER STOCK OR CASH AWARDS AS THE ADMINISTRATOR MAY
DETERMINE.


(D)                                 “AWARD AGREEMENT” MEANS THE WRITTEN OR
ELECTRONIC AGREEMENT SETTING FORTH THE TERMS AND PROVISIONS APPLICABLE TO EACH
AWARD GRANTED UNDER THE 2007 PLAN.  THE AWARD AGREEMENT IS SUBJECT TO THE TERMS
AND CONDITIONS OF THE 2007 PLAN.


(E)                                  “BOARD” MEANS THE BOARD OF DIRECTORS OF THE
COMPANY.


(F)                                    “CHANGE IN CONTROL” MEANS THE OCCURRENCE
OF ANY OF THE FOLLOWING EVENTS:


(I)                                     ANY “PERSON” (AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE EXCHANGE ACT) BECOMES THE “BENEFICIAL OWNER” (AS
DEFINED IN RULE 13D-3 OF THE EXCHANGE ACT), DIRECTLY OR INDIRECTLY, OF
SECURITIES OF THE COMPANY REPRESENTING FIFTY PERCENT (50%) OR MORE OF THE TOTAL
VOTING POWER REPRESENTED BY THE COMPANY’S THEN OUTSTANDING VOTING SECURITIES; OR


(II)                                  THE CONSUMMATION OF THE SALE OR
DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE COMPANY’S ASSETS;


(III)                               A CHANGE IN THE COMPOSITION OF THE BOARD
OCCURRING WITHIN A TWO-YEAR PERIOD, AS A RESULT OF WHICH FEWER THAN A MAJORITY
OF THE DIRECTORS ARE INCUMBENT DIRECTORS.  “INCUMBENT DIRECTORS” MEANS DIRECTORS
WHO EITHER (A) ARE DIRECTORS AS OF THE EFFECTIVE DATE OF THE 2007 PLAN, OR
(B) ARE ELECTED, OR NOMINATED FOR ELECTION, TO THE BOARD WITH THE AFFIRMATIVE
VOTES OF AT LEAST A MAJORITY OF THE INCUMBENT DIRECTORS AT THE TIME OF SUCH
ELECTION OR NOMINATION (BUT WILL NOT INCLUDE AN INDIVIDUAL WHOSE ELECTION OR
NOMINATION IS IN CONNECTION WITH AN ACTUAL OR THREATENED PROXY CONTEST RELATING
TO THE ELECTION OF DIRECTORS TO THE COMPANY); OR

 

 

--------------------------------------------------------------------------------



 


(IV)                              THE CONSUMMATION OF A MERGER OR CONSOLIDATION
OF THE COMPANY WITH ANY OTHER CORPORATION, OTHER THAN A MERGER OR CONSOLIDATION
WHICH WOULD RESULT IN THE VOTING SECURITIES OF THE COMPANY OUTSTANDING
IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY REMAINING
OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE SURVIVING ENTITY
OR ITS PARENT) AT LEAST FIFTY PERCENT (50%) OF THE TOTAL VOTING POWER
REPRESENTED BY THE VOTING SECURITIES OF THE COMPANY OR SUCH SURVIVING ENTITY OR
ITS PARENT OUTSTANDING IMMEDIATELY AFTER SUCH MERGER OR CONSOLIDATION.


(G)                                 “CODE” MEANS THE INTERNAL REVENUE CODE OF
1986, AS AMENDED.  ANY REFERENCE TO A SECTION OF THE CODE HEREIN WILL BE A
REFERENCE TO ANY SUCCESSOR OR AMENDED SECTION OF THE CODE.


(H)                                 “COMMITTEE” MEANS A COMMITTEE OF DIRECTORS
OR OF OTHER INDIVIDUALS SATISFYING APPLICABLE LAWS APPOINTED BY THE BOARD IN
ACCORDANCE WITH SECTION 4 HEREOF.


(I)                                     “COMMON STOCK” MEANS THE COMMON STOCK OF
THE COMPANY.


(J)                                     “COMPANY” MEANS OMNIVISION TECHNOLOGIES,
INC., A DELAWARE CORPORATION, OR ANY SUCCESSOR THERETO.


(K)                                  “CONSULTANT” MEANS ANY PERSON, INCLUDING AN
ADVISOR, ENGAGED BY THE COMPANY OR A PARENT OR SUBSIDIARY TO RENDER SERVICES TO
SUCH ENTITY.


(L)                                     “DETERMINATION DATE” MEANS THE LATEST
POSSIBLE DATE THAT WILL NOT JEOPARDIZE THE QUALIFICATION OF AN AWARD GRANTED
UNDER THE 2007 PLAN AS “PERFORMANCE-BASED COMPENSATION” UNDER SECTION 162(M) OF
THE CODE.


(M)                               “DIRECTOR” MEANS A MEMBER OF THE BOARD.


(N)                                 “DISABILITY” MEANS TOTAL AND PERMANENT
DISABILITY AS DEFINED IN SECTION 22(E)(3) OF THE CODE, PROVIDED THAT IN THE CASE
OF AWARDS OTHER THAN INCENTIVE STOCK OPTIONS, THE ADMINISTRATOR IN ITS
DISCRETION MAY DETERMINE WHETHER A PERMANENT AND TOTAL DISABILITY EXISTS IN
ACCORDANCE WITH UNIFORM AND NON-DISCRIMINATORY STANDARDS ADOPTED BY THE
ADMINISTRATOR FROM TIME TO TIME.


(O)                                 “EMPLOYEE” MEANS ANY PERSON, INCLUDING
OFFICERS AND DIRECTORS, EMPLOYED BY THE COMPANY OR ANY PARENT OR SUBSIDIARY OF
THE COMPANY.  NEITHER SERVICE AS A DIRECTOR NOR PAYMENT OF A DIRECTOR’S FEE BY
THE COMPANY WILL BE SUFFICIENT TO CONSTITUTE “EMPLOYMENT” BY THE COMPANY.


(P)                                 “EXCHANGE ACT” MEANS THE SECURITIES EXCHANGE
ACT OF 1934, AS AMENDED.


(Q)                                 “FAIR MARKET VALUE” MEANS, AS OF ANY DATE,
THE VALUE OF COMMON STOCK AS THE ADMINISTRATOR MAY DETERMINE IN GOOD FAITH BY
REFERENCE TO THE PRICE OF SUCH STOCK ON ANY ESTABLISHED STOCK EXCHANGE OR A
NATIONAL MARKET SYSTEM ON THE DAY OF DETERMINATION IF THE COMMON STOCK IS SO
LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL MARKET SYSTEM.  IF THE
COMMON STOCK IS NOT LISTED ON ANY ESTABLISHED STOCK EXCHANGE OR A NATIONAL
MARKET SYSTEM, THE VALUE OF THE COMMON STOCK AS THE ADMINISTRATOR MAY DETERMINE
IN GOOD FAITH.

 

 

2

--------------------------------------------------------------------------------


 


(R)                                    “FISCAL YEAR” MEANS THE FISCAL YEAR OF
THE COMPANY.


(S)                                  “INCENTIVE STOCK OPTION” MEANS AN OPTION
THAT BY ITS TERMS QUALIFIES AND IS OTHERWISE INTENDED TO QUALIFY AS AN INCENTIVE
STOCK OPTION WITHIN THE MEANING OF SECTION 422 OF THE CODE AND THE REGULATIONS
PROMULGATED THEREUNDER.


(T)                                    “INSIDE DIRECTOR” MEANS A DIRECTOR WHO IS
AN EMPLOYEE.


(U)                                 “NONSTATUTORY STOCK OPTION” MEANS AN OPTION
THAT BY ITS TERMS DOES NOT QUALIFY OR IS NOT INTENDED TO QUALIFY AS AN INCENTIVE
STOCK OPTION.


(V)                                 “OFFICER” MEANS A PERSON WHO IS AN OFFICER
OF THE COMPANY WITHIN THE MEANING OF SECTION 16 OF THE EXCHANGE ACT AND THE
RULES AND REGULATIONS PROMULGATED THEREUNDER.


(W)                               “OPTION” MEANS A STOCK OPTION GRANTED PURSUANT
TO THE 2007 PLAN.


(X)                                   “OUTSIDE DIRECTOR” MEANS A DIRECTOR WHO IS
NOT AN EMPLOYEE.


(Y)                                 “PARENT” MEANS A “PARENT CORPORATION,”
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(E) OF THE CODE.


(Z)                                   “PARTICIPANT” MEANS THE HOLDER OF AN
OUTSTANDING AWARD.


(AA)                            “PERFORMANCE PERIOD” MEANS ANY FISCAL YEAR OF
THE COMPANY OR SUCH OTHER PERIOD AS DETERMINED BY THE ADMINISTRATOR IN ITS SOLE
DISCRETION.


(BB)                          “PERFORMANCE SHARE” MEANS AN AWARD DENOMINATED IN
SHARES WHICH MAY BE EARNED IN WHOLE OR IN PART UPON ATTAINMENT OF PERFORMANCE
GOALS OR OTHER VESTING CRITERIA AS THE ADMINISTRATOR MAY DETERMINE PURSUANT TO
SECTION 10.


(CC)         “PERFORMANCE UNIT” MEANS AN AWARD WHICH MAY BE EARNED IN WHOLE OR
IN PART UPON ATTAINMENT OF PERFORMANCE GOALS OR OTHER VESTING CRITERIA AS THE
ADMINISTRATOR MAY DETERMINE AND WHICH MAY BE SETTLED FOR CASH, SHARES OR OTHER
SECURITIES OR A COMBINATION OF THE FOREGOING PURSUANT TO SECTION 10.


(DD)                          “PERIOD OF RESTRICTION” MEANS THE PERIOD DURING
WHICH THE TRANSFER OF SHARES OF RESTRICTED STOCK ARE SUBJECT TO RESTRICTIONS AND
THEREFORE, THE SHARES ARE SUBJECT TO A SUBSTANTIAL RISK OF FORFEITURE.  SUCH
RESTRICTIONS MAY BE BASED ON THE PASSAGE OF TIME, THE ACHIEVEMENT OF TARGET
LEVELS OF PERFORMANCE, OR THE OCCURRENCE OF OTHER EVENTS AS DETERMINED BY THE
ADMINISTRATOR.


(EE)                            “2007 PLAN” MEANS THIS 2007 EQUITY INCENTIVE
PLAN.


(FF)                                “RESTRICTED STOCK” MEANS SHARES ISSUED
PURSUANT TO A RESTRICTED STOCK AWARD UNDER SECTION 7 OF THE 2007 PLAN, OR ISSUED
PURSUANT TO THE EARLY EXERCISE OF AN OPTION.


(GG)                          “RESTRICTED STOCK UNIT” MEANS A BOOKKEEPING ENTRY
REPRESENTING AN AMOUNT EQUAL TO THE FAIR MARKET VALUE OF ONE SHARE, GRANTED
PURSUANT TO SECTION 8.  EACH RESTRICTED STOCK UNIT REPRESENTS AN UNFUNDED AND
UNSECURED OBLIGATION OF THE COMPANY.

 

 

3

--------------------------------------------------------------------------------


 


(HH)                          “RETIREMENT” MEANS A SERVICE PROVIDER WHO RETIRES
FROM THE COMPANY ON OR AFTER AGE SIXTY-TWO (62) AND SUCH SERVICE PROVIDER HAS AT
LEAST FIVE (5) YEARS OF SERVICE WITH THE COMPANY AT THE DATE OF RETIREMENT;
PROVIDED, THAT, THE ADMINISTRATOR, NOTWITHSTANDING THE FOREGOING, HAS THE
DISCRETION TO DETERMINE WHEN A SERVICE PROVIDER RETIRES SO LONG AS SUCH
DETERMINATION IS NOT LESS FAVORABLE THAN PROVIDED FOR IN THE FOREGOING
DEFINITION.


(II)                                  “RULE 16B-3” MEANS RULE 16B-3 OF THE
EXCHANGE ACT OR ANY SUCCESSOR TO RULE 16B-3, AS IN EFFECT WHEN DISCRETION IS
BEING EXERCISED WITH RESPECT TO THE 2007 PLAN.


(JJ)                                  “SECTION 16(B)”  MEANS SECTION 16(B) OF
THE EXCHANGE ACT.


(KK)                            “SERVICE PROVIDER” MEANS AN EMPLOYEE, DIRECTOR
OR CONSULTANT.


(LL)                                  “SHARE” MEANS A SHARE OF THE COMMON STOCK,
AS ADJUSTED IN ACCORDANCE WITH SECTION 14 OF THE 2007 PLAN.


(MM)                      “STOCK APPRECIATION RIGHT” MEANS AN AWARD, GRANTED
ALONE OR IN CONNECTION WITH AN OPTION, THAT PURSUANT TO SECTION 9 IS DESIGNATED
AS A STOCK APPRECIATION RIGHT.


(NN)                          “SUBSIDIARY” MEANS A “SUBSIDIARY CORPORATION,”
WHETHER NOW OR HEREAFTER EXISTING, AS DEFINED IN SECTION 424(F) OF THE CODE.


(OO)                          “SUCCESSOR CORPORATION” HAS THE MEANING GIVEN TO
SUCH TERM IN SECTION 14(C) OF THE 2007 PLAN.


2.                                       PURPOSES OF THE 2007 PLAN.  THE
PURPOSES OF THE 2007 PLAN ARE:

•                                          to attract and retain the best
available personnel for positions of substantial responsibility,

•                                          to provide incentives to individuals
who perform services to the Company, and

•                                          to promote the success of the
Company’s business.


THE 2007 PLAN PERMITS THE GRANT OF INCENTIVE STOCK OPTIONS, NONSTATUTORY STOCK
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS,
PERFORMANCE UNITS, PERFORMANCE SHARES AND OTHER STOCK OR CASH AWARDS AS THE
ADMINISTRATOR MAY DETERMINE.


3.             STOCK SUBJECT TO THE 2007 PLAN.


(A)                                  STOCK SUBJECT TO THE 2007 PLAN.  SUBJECT TO
THE PROVISIONS OF SECTION 14 OF THE 2007 PLAN, THE MAXIMUM AGGREGATE NUMBER OF
SHARES THAT MAY BE AWARDED AND SOLD UNDER THE 2007 PLAN IS 6,000,000 SHARES.
 THE SHARES MAY BE AUTHORIZED, BUT UNISSUED, OR REACQUIRED COMMON STOCK.


(B)                                 FULL VALUE AWARDS.  ANY SHARES SUBJECT TO
AWARDS GRANTED WITH AN EXERCISE PRICE LESS THAN THE FAIR MARKET VALUE ON THE
DATE OF GRANT OF SUCH AWARDS WILL BE COUNTED AGAINST THE

 

 

4

--------------------------------------------------------------------------------


 


NUMERICAL LIMITS OF THIS SECTION 3 AS TWO SHARES FOR EVERY ONE SHARE SUBJECT
THERETO.  FURTHER, IF SHARES ACQUIRED PURSUANT TO ANY SUCH AWARD ARE FORFEITED
TO OR REPURCHASED BY THE COMPANY AND WOULD OTHERWISE RETURN TO THE 2007 PLAN
PURSUANT TO SECTION 3(C), 2 TIMES THE NUMBER OF SHARES SO FORFEITED OR
REPURCHASED WILL RETURN TO THE 2007 PLAN AND WILL AGAIN BECOME AVAILABLE FOR
ISSUANCE.


(C)                                  LAPSED AWARDS.  IF AN AWARD EXPIRES OR
BECOMES UNEXERCISABLE WITHOUT HAVING BEEN EXERCISED IN FULL, OR, WITH RESPECT TO
RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE SHARES OR PERFORMANCE
UNITS, IS FORFEITED TO OR REPURCHASED BY THE COMPANY, THE UNPURCHASED SHARES (OR
FOR AWARDS OTHER THAN OPTIONS AND STOCK APPRECIATION RIGHTS, THE FORFEITED OR
REPURCHASED SHARES) WHICH WERE SUBJECT THERETO WILL BECOME AVAILABLE FOR FUTURE
GRANT OR SALE UNDER THE 2007 PLAN (UNLESS THE 2007 PLAN HAS TERMINATED).  WITH
RESPECT TO STOCK APPRECIATION RIGHTS, ALL OF THE SHARES COVERED BY THE AWARD
(THAT IS, SHARES ACTUALLY ISSUED PURSUANT TO A STOCK APPRECIATION RIGHT, AS WELL
AS THE SHARES THAT REPRESENT PAYMENT OF THE EXERCISE PRICE) SHALL CEASE TO BE
AVAILABLE UNDER THE 2007 PLAN.  HOWEVER, SHARES THAT HAVE ACTUALLY BEEN ISSUED
UNDER THE 2007 PLAN UNDER ANY AWARD WILL NOT BE RETURNED TO THE 2007 PLAN AND
WILL NOT BECOME AVAILABLE FOR FUTURE DISTRIBUTION UNDER THE 2007 PLAN; PROVIDED,
HOWEVER, THAT IF UNVESTED SHARES OF RESTRICTED STOCK, RESTRICTED STOCK UNITS,
PERFORMANCE SHARES OR PERFORMANCE UNITS ARE REPURCHASED BY THE COMPANY OR ARE
FORFEITED TO THE COMPANY, SUCH SHARES WILL BECOME AVAILABLE FOR FUTURE GRANT
UNDER THE 2007 PLAN.  SHARES USED TO PAY THE TAX AND EXERCISE PRICE OF AN AWARD
WILL NOT BECOME AVAILABLE FOR FUTURE GRANT OR SALE UNDER THE 2007 PLAN.  TO THE
EXTENT AN AWARD UNDER THE 2007 PLAN IS PAID OUT IN CASH RATHER THAN SHARES, SUCH
CASH PAYMENT WILL NOT RESULT IN REDUCING THE NUMBER OF SHARES AVAILABLE FOR
ISSUANCE UNDER THE 2007 PLAN.  NOTWITHSTANDING THE FOREGOING AND, SUBJECT TO
ADJUSTMENT PROVIDED IN SECTION 14, THE MAXIMUM NUMBER OF SHARES THAT MAY BE
ISSUED UPON THE EXERCISE OF INCENTIVE STOCK OPTIONS SHALL EQUAL THE AGGREGATE
SHARE NUMBER STATED IN SECTION 3(A), PLUS, TO THE EXTENT ALLOWABLE UNDER
SECTION 422 OF THE CODE, ANY SHARES THAT BECOME AVAILABLE FOR ISSUANCE UNDER THE
2007 PLAN UNDER THIS SECTION 3(C).


(D)                                 SHARE RESERVE.  THE COMPANY, DURING THE TERM
OF THIS 2007 PLAN, WILL AT ALL TIMES RESERVE AND KEEP AVAILABLE SUCH NUMBER OF
SHARES AS WILL BE SUFFICIENT TO SATISFY THE REQUIREMENTS OF THE 2007 PLAN.


4.                                       ADMINISTRATION OF THE 2007 PLAN.


(A)                                  PROCEDURE.


(I)                                     MULTIPLE ADMINISTRATIVE BODIES. 
DIFFERENT COMMITTEES WITH RESPECT TO DIFFERENT GROUPS OF SERVICE PROVIDERS MAY
ADMINISTER THE 2007 PLAN.


(II)                                  SECTION 162(M).  TO THE EXTENT THAT THE
ADMINISTRATOR DETERMINES IT TO BE DESIRABLE TO QUALIFY AWARDS GRANTED HEREUNDER
AS “PERFORMANCE-BASED COMPENSATION” WITHIN THE MEANING OF SECTION 162(M) OF THE
CODE, THE 2007 PLAN WILL BE ADMINISTERED BY A COMMITTEE OF TWO OR MORE “OUTSIDE
DIRECTORS” WITHIN THE MEANING OF SECTION 162(M) OF THE CODE.


(III)                               RULE 16B-3.  TO THE EXTENT DESIRABLE TO
QUALIFY TRANSACTIONS HEREUNDER AS EXEMPT UNDER RULE 16B-3, THE TRANSACTIONS
CONTEMPLATED HEREUNDER WILL BE STRUCTURED TO SATISFY THE REQUIREMENTS FOR
EXEMPTION UNDER RULE 16B-3.

 

 

5

--------------------------------------------------------------------------------


 


(IV)                              AWARDS TO OUTSIDE DIRECTORS.  AWARDS TO
OUTSIDE DIRECTORS GRANTED HEREUNDER WILL BE GRANTED ONLY BY THE COMPENSATION
COMMITTEE OF THE BOARD, AS SUCH COMPENSATION COMMITTEE IS COMPRISED FROM TIME TO
TIME, AND SUCH AWARDS WILL NOT BE MADE BY OR SUBJECT TO THE APPROVAL OF THE
BOARD AS A WHOLE OR ANY OTHER PARTY.


(V)                                 OTHER ADMINISTRATION.  OTHER THAN AS
PROVIDED ABOVE, THE 2007 PLAN WILL BE ADMINISTERED BY (A) THE BOARD OR (B) A
COMMITTEE, WHICH COMMITTEE WILL BE CONSTITUTED TO SATISFY APPLICABLE LAWS.


(B)                                 POWERS OF THE ADMINISTRATOR.  SUBJECT TO THE
PROVISIONS OF THE 2007 PLAN, AND IN THE CASE OF A COMMITTEE, SUBJECT TO THE
SPECIFIC DUTIES DELEGATED BY THE BOARD TO SUCH COMMITTEE, THE ADMINISTRATOR WILL
HAVE THE AUTHORITY, IN ITS DISCRETION:


(I)                                     TO DETERMINE THE FAIR MARKET VALUE;


(II)                                  TO SELECT THE SERVICE PROVIDERS TO WHOM
AWARDS MAY BE GRANTED HEREUNDER;


(III)                               TO DETERMINE THE TERMS AND CONDITIONS, NOT
INCONSISTENT WITH THE TERMS OF THE 2007 PLAN, OF ANY AWARD GRANTED HEREUNDER;
PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES SUBJECT TO AWARDS FOR WHICH VESTING
MAY BE ACCELERATED BY THE ADMINISTRATOR, OTHER THAN IN CONNECTION WITH A CHANGE
IN CONTROL OR UPON OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF SERVICE
DUE TO DEATH, DISABILITY OR RETIREMENT, IS LIMITED TO 5% OF THE AGGREGATE NUMBER
OF SHARES SUBJECT TO THE 2007 PLAN;


(IV)                              TO CONSTRUE AND INTERPRET THE TERMS OF THE
2007 PLAN AND AWARDS GRANTED PURSUANT TO THE 2007 PLAN;


(V)                                 TO PRESCRIBE, AMEND AND RESCIND RULES AND
REGULATIONS RELATING TO THE 2007 PLAN, INCLUDING RULES AND REGULATIONS RELATING
TO SUB-PLANS ESTABLISHED FOR THE PURPOSE OF SATISFYING APPLICABLE FOREIGN LAWS;


(VI)                              TO MODIFY OR AMEND EACH AWARD (SUBJECT TO
SECTION 19(C) OF THE 2007 PLAN); PROVIDED, HOWEVER, THAT THE NUMBER OF SHARES
SUBJECT TO AWARDS FOR WHICH VESTING MAY BE ACCELERATED BY THE ADMINISTRATOR,
OTHER THAN IN CONNECTION WITH A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH
A PARTICIPANT’S TERMINATION OF SERVICE DUE TO DEATH, DISABILITY OR RETIREMENT,
IS LIMITED TO 5% OF THE AGGREGATE NUMBER OF SHARES SUBJECT TO THE 2007 PLAN;


(VII)                           TO AUTHORIZE ANY PERSON TO EXECUTE ON BEHALF OF
THE COMPANY ANY INSTRUMENT REQUIRED TO EFFECT THE GRANT OF AN AWARD PREVIOUSLY
GRANTED BY THE ADMINISTRATOR;


(VIII)                        TO ALLOW A PARTICIPANT TO DEFER THE RECEIPT OF THE
PAYMENT OF CASH OR THE DELIVERY OF SHARES THAT WOULD OTHERWISE BE DUE TO SUCH
PARTICIPANT UNDER AN AWARD PURSUANT TO SUCH PROCEDURES AS THE ADMINISTRATOR MAY
DETERMINE; AND


(IX)                                TO MAKE ALL OTHER DETERMINATIONS DEEMED
NECESSARY OR ADVISABLE FOR ADMINISTERING THE 2007 PLAN.

 

 

6

--------------------------------------------------------------------------------


 


(C)                                  EFFECT OF ADMINISTRATOR’S DECISION.  THE
ADMINISTRATOR’S DECISIONS, DETERMINATIONS AND INTERPRETATIONS WILL BE FINAL AND
BINDING ON ALL PARTICIPANTS AND ANY OTHER HOLDERS OF AWARDS.


5.                                       ELIGIBILITY.  NONSTATUTORY STOCK
OPTIONS, RESTRICTED STOCK, RESTRICTED STOCK UNITS, STOCK APPRECIATION RIGHTS,
PERFORMANCE UNITS, PERFORMANCE SHARES AND SUCH OTHER CASH OR STOCK AWARDS AS THE
ADMINISTRATOR DETERMINES MAY BE GRANTED TO SERVICE PROVIDERS.  INCENTIVE STOCK
OPTIONS MAY BE GRANTED ONLY TO EMPLOYEES.


6.                                       STOCK OPTIONS.


(A)                                  LIMITATIONS.  EACH OPTION WILL BE
DESIGNATED IN THE AWARD AGREEMENT AS EITHER AN INCENTIVE STOCK OPTION OR A
NONSTATUTORY STOCK OPTION.  HOWEVER, NOTWITHSTANDING SUCH DESIGNATION, TO THE
EXTENT THAT THE AGGREGATE FAIR MARKET VALUE OF THE SHARES WITH RESPECT TO WHICH
INCENTIVE STOCK OPTIONS ARE EXERCISABLE FOR THE FIRST TIME BY THE PARTICIPANT
DURING ANY CALENDAR YEAR (UNDER ALL PLANS OF THE COMPANY AND ANY PARENT OR
SUBSIDIARY) EXCEEDS $100,000, SUCH OPTIONS WILL BE TREATED AS NONSTATUTORY STOCK
OPTIONS.  FOR PURPOSES OF THIS SECTION 6(A), INCENTIVE STOCK OPTIONS WILL BE
TAKEN INTO ACCOUNT IN THE ORDER IN WHICH THEY WERE GRANTED.  THE FAIR MARKET
VALUE OF THE SHARES WILL BE DETERMINED AS OF THE TIME THE OPTION WITH RESPECT TO
SUCH SHARES IS GRANTED.


(B)                                 NUMBER OF SHARES.  THE ADMINISTRATOR WILL
HAVE COMPLETE DISCRETION TO DETERMINE THE NUMBER OF SHARES SUBJECT TO OPTIONS
GRANTED TO ANY PARTICIPANT, PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT
MAY BE GRANTED OPTIONS COVERING MORE THAN 1,000,000 SHARES.  NOTWITHSTANDING THE
FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN
EMPLOYEE, AN EMPLOYEE MAY BE GRANTED OPTIONS COVERING UP TO AN ADDITIONAL
1,000,000 SHARES.


(C)                                  TERM OF OPTION.  THE ADMINISTRATOR WILL
DETERMINE THE TERM OF EACH OPTION IN ITS SOLE DISCRETION; PROVIDED, HOWEVER,
THAT THE TERM WILL BE NO MORE THAN TEN (10) YEARS FROM THE DATE OF GRANT
THEREOF.  MOREOVER, IN THE CASE OF AN INCENTIVE STOCK OPTION GRANTED TO A
PARTICIPANT WHO, AT THE TIME THE INCENTIVE STOCK OPTION IS GRANTED, OWNS STOCK
REPRESENTING MORE THAN TEN PERCENT (10%) OF THE TOTAL COMBINED VOTING POWER OF
ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR SUBSIDIARY, THE TERM OF THE
INCENTIVE STOCK OPTION WILL BE FIVE (5) YEARS FROM THE DATE OF GRANT OR SUCH
SHORTER TERM AS MAY BE PROVIDED IN THE AWARD AGREEMENT.


(D)                                 OPTION EXERCISE PRICE AND CONSIDERATION.


(I)                                     EXERCISE PRICE.  THE PER SHARE EXERCISE
PRICE FOR THE SHARES TO BE ISSUED PURSUANT TO EXERCISE OF AN OPTION WILL BE
DETERMINED BY THE ADMINISTRATOR, BUT WILL BE NO LESS THAN 100% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT.  IN ADDITION, IN THE CASE OF AN
INCENTIVE STOCK OPTION GRANTED TO AN EMPLOYEE WHO, AT THE TIME THE INCENTIVE
STOCK OPTION IS GRANTED, OWNS STOCK REPRESENTING MORE THAN TEN PERCENT (10%) OF
THE VOTING POWER OF ALL CLASSES OF STOCK OF THE COMPANY OR ANY PARENT OR
SUBSIDIARY, THE PER SHARE EXERCISE PRICE WILL BE NO LESS THAN 110% OF THE FAIR
MARKET VALUE PER SHARE ON THE DATE OF GRANT.  NOTWITHSTANDING THE FOREGOING
PROVISIONS OF THIS SECTION 6(D), OPTIONS MAY BE GRANTED WITH A PER SHARE
EXERCISE PRICE OF LESS THAN 100% OF THE FAIR MARKET VALUE PER SHARE ON THE DATE
OF GRANT PURSUANT TO A TRANSACTION DESCRIBED IN, AND IN A MANNER CONSISTENT
WITH, SECTION 424(A) OF THE CODE.  THE EXERCISE PRICE FOR AN OPTION MAY NOT BE
REDUCED WITHOUT THE CONSENT OF THE COMPANY’S STOCKHOLDERS.  THIS WILL INCLUDE,
WITHOUT


 

 

7

--------------------------------------------------------------------------------


 


LIMITATION, A REPRICING OF THE OPTION AS WELL AS AN OPTION EXCHANGE PROGRAM
WHEREBY THE PARTICIPANT AGREES TO CANCEL AN EXISTING OPTION IN EXCHANGE FOR AN
OPTION, STOCK APPRECIATION RIGHT OR OTHER AWARD.


(II)                                  WAITING PERIOD AND EXERCISE DATES. 
SUBJECT TO SECTIONS 4(B)(III) AND (VI) OF THE 2007 PLAN, AT THE TIME AN OPTION
IS GRANTED, THE ADMINISTRATOR WILL FIX THE PERIOD WITHIN WHICH THE OPTION MAY BE
EXERCISED AND WILL DETERMINE ANY CONDITIONS THAT MUST BE SATISFIED BEFORE THE
OPTION MAY BE EXERCISED.


(III)                               FORM OF CONSIDERATION.  THE ADMINISTRATOR
WILL DETERMINE THE ACCEPTABLE FORM(S) OF CONSIDERATION FOR EXERCISING AN OPTION,
INCLUDING THE METHOD OF PAYMENT, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


(E)                                  EXERCISE OF OPTION.


(I)                                     PROCEDURE FOR EXERCISE; RIGHTS AS A
STOCKHOLDER.  ANY OPTION GRANTED HEREUNDER WILL BE EXERCISABLE ACCORDING TO THE
TERMS OF THE 2007 PLAN AND AT SUCH TIMES AND UNDER SUCH CONDITIONS AS DETERMINED
BY THE ADMINISTRATOR AND SET FORTH IN THE AWARD AGREEMENT.  AN OPTION MAY NOT BE
EXERCISED FOR A FRACTION OF A SHARE.


AN OPTION WILL BE DEEMED EXERCISED WHEN THE COMPANY RECEIVES: (I) NOTICE OF
EXERCISE (IN SUCH FORM AS THE ADMINISTRATOR SPECIFY FROM TIME TO TIME) FROM THE
PERSON ENTITLED TO EXERCISE THE OPTION, AND (II) FULL PAYMENT FOR THE SHARES
WITH RESPECT TO WHICH THE OPTION IS EXERCISED (TOGETHER WITH ALL APPLICABLE
WITHHOLDING TAXES).  NO ADJUSTMENT WILL BE MADE FOR A DIVIDEND OR OTHER RIGHT
FOR WHICH THE RECORD DATE IS PRIOR TO THE DATE THE SHARES ARE ISSUED, EXCEPT AS
PROVIDED IN SECTION 14 OF THE 2007 PLAN.


(II)                                  TERMINATION OF RELATIONSHIP AS A SERVICE
PROVIDER.  IF A PARTICIPANT CEASES TO BE A SERVICE PROVIDER, OTHER THAN UPON THE
PARTICIPANT’S DEATH OR DISABILITY, THE PARTICIPANT MAY EXERCISE HIS OR HER
OPTION WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE AWARD AGREEMENT TO THE
EXTENT THAT THE OPTION IS VESTED ON THE DATE OF TERMINATION (BUT IN NO EVENT
LATER THAN THE EXPIRATION OF THE TERM OF SUCH OPTION AS SET FORTH IN THE AWARD
AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME IN THE AWARD AGREEMENT, THE
OPTION WILL REMAIN EXERCISABLE FOR THREE (3) MONTHS FOLLOWING THE PARTICIPANT’S
TERMINATION.  UNLESS OTHERWISE PROVIDED BY THE ADMINISTRATOR, IF ON THE DATE OF
TERMINATION THE PARTICIPANT IS NOT VESTED AS TO HIS OR HER ENTIRE OPTION, THE
SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION WILL REVERT TO THE 2007
PLAN.  IF AFTER TERMINATION THE PARTICIPANT DOES NOT EXERCISE HIS OR HER OPTION
WITHIN THE TIME SPECIFIED BY THE ADMINISTRATOR, THE OPTION WILL TERMINATE, AND
THE SHARES COVERED BY SUCH OPTION WILL REVERT TO THE 2007 PLAN.


(III)                               DISABILITY OF PARTICIPANT.  IF A PARTICIPANT
CEASES TO BE A SERVICE PROVIDER AS A RESULT OF THE PARTICIPANT’S DISABILITY, THE
PARTICIPANT MAY EXERCISE HIS OR HER OPTION WITHIN SUCH PERIOD OF TIME AS IS
SPECIFIED IN THE AWARD AGREEMENT TO THE EXTENT THE OPTION IS VESTED ON THE DATE
OF TERMINATION (BUT IN NO EVENT LATER THAN THE EXPIRATION OF THE TERM OF SUCH
OPTION AS SET FORTH IN THE AWARD AGREEMENT).  IN THE ABSENCE OF A SPECIFIED TIME
IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR TWELVE (12)
MONTHS FOLLOWING THE PARTICIPANT’S TERMINATION.  UNLESS OTHERWISE PROVIDED BY
THE ADMINISTRATOR, IF ON THE DATE OF TERMINATION THE PARTICIPANT IS NOT VESTED
AS TO HIS OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF
THE OPTION WILL REVERT TO THE 2007 PLAN.  IF AFTER TERMINATION THE PARTICIPANT
DOES NOT EXERCISE HIS OR HER OPTION


 

 

8

--------------------------------------------------------------------------------


 


WITHIN THE TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION WILL REVERT TO THE 2007 PLAN.


(IV)                              DEATH OF PARTICIPANT.  IF A PARTICIPANT DIES
WHILE A SERVICE PROVIDER, THE OPTION MAY BE EXERCISED FOLLOWING THE
PARTICIPANT’S DEATH WITHIN SUCH PERIOD OF TIME AS IS SPECIFIED IN THE AWARD
AGREEMENT TO THE EXTENT THAT THE OPTION IS VESTED ON THE DATE OF DEATH (BUT IN
NO EVENT MAY THE OPTION BE EXERCISED LATER THAN THE EXPIRATION OF THE TERM OF
SUCH OPTION AS SET FORTH IN THE AWARD AGREEMENT), BY THE PARTICIPANT’S
DESIGNATED BENEFICIARY, PROVIDED SUCH BENEFICIARY HAS BEEN DESIGNATED PRIOR TO
PARTICIPANT’S DEATH IN A FORM ACCEPTABLE TO THE ADMINISTRATOR.  IF NO SUCH
BENEFICIARY HAS BEEN DESIGNATED BY THE PARTICIPANT, THEN SUCH OPTION MAY BE
EXERCISED BY THE PERSONAL REPRESENTATIVE OF THE PARTICIPANT’S ESTATE OR BY THE
PERSON(S) TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO THE PARTICIPANT’S WILL
OR IN ACCORDANCE WITH THE LAWS OF DESCENT AND DISTRIBUTION.  IN THE ABSENCE OF A
SPECIFIED TIME IN THE AWARD AGREEMENT, THE OPTION WILL REMAIN EXERCISABLE FOR
TWELVE (12) MONTHS FOLLOWING PARTICIPANT’S DEATH.  UNLESS OTHERWISE PROVIDED BY
THE ADMINISTRATOR, IF AT THE TIME OF DEATH PARTICIPANT IS NOT VESTED AS TO HIS
OR HER ENTIRE OPTION, THE SHARES COVERED BY THE UNVESTED PORTION OF THE OPTION
WILL IMMEDIATELY REVERT TO THE 2007 PLAN.  IF THE OPTION IS NOT SO EXERCISED
WITHIN THE TIME SPECIFIED HEREIN, THE OPTION WILL TERMINATE, AND THE SHARES
COVERED BY SUCH OPTION WILL REVERT TO THE 2007 PLAN.


(V)                                 OTHER TERMINATION.  A PARTICIPANT’S AWARD
AGREEMENT MAY ALSO PROVIDE THAT IF THE EXERCISE OF THE OPTION FOLLOWING THE
TERMINATION OF PARTICIPANT’S STATUS AS A SERVICE PROVIDER (OTHER THAN UPON THE
PARTICIPANT’S DEATH OR DISABILITY) WOULD RESULT IN LIABILITY UNDER SECTION
16(B), THEN THE OPTION WILL TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF
THE TERM OF THE OPTION SET FORTH IN THE AWARD AGREEMENT, OR (B) THE 10TH DAY
AFTER THE LAST DATE ON WHICH SUCH EXERCISE WOULD RESULT IN SUCH LIABILITY UNDER
SECTION 16(B).  FINALLY, A PARTICIPANT’S AWARD AGREEMENT MAY ALSO PROVIDE THAT
IF THE EXERCISE OF THE OPTION FOLLOWING THE TERMINATION OF THE PARTICIPANT’S
STATUS AS A SERVICE PROVIDER (OTHER THAN UPON THE PARTICIPANT’S DEATH OR
DISABILITY) WOULD BE PROHIBITED AT ANY TIME SOLELY BECAUSE THE ISSUANCE OF
SHARES WOULD VIOLATE THE REGISTRATION REQUIREMENTS UNDER THE SECURITIES ACT,
THEN THE OPTION WILL TERMINATE ON THE EARLIER OF (A) THE EXPIRATION OF THE TERM
OF THE OPTION, OR (B) THE EXPIRATION OF A PERIOD OF THREE (3) MONTHS AFTER THE
TERMINATION OF THE PARTICIPANT’S STATUS AS A SERVICE PROVIDER DURING WHICH THE
EXERCISE OF THE OPTION WOULD NOT BE IN VIOLATION OF SUCH REGISTRATION
REQUIREMENTS.


7.                                       RESTRICTED STOCK.


(A)                                  GRANT OF RESTRICTED STOCK.  SUBJECT TO THE
TERMS AND PROVISIONS OF THE 2007 PLAN, THE ADMINISTRATOR, AT ANY TIME AND FROM
TIME TO TIME, MAY GRANT SHARES OF RESTRICTED STOCK TO SERVICE PROVIDERS IN SUCH
AMOUNTS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


(B)                                 RESTRICTED STOCK AGREEMENT.  EACH AWARD OF
RESTRICTED STOCK WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL SPECIFY THE
PERIOD OF RESTRICTION, THE NUMBER OF SHARES GRANTED, AND SUCH OTHER TERMS AND
CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE. 
NOTWITHSTANDING THE FOREGOING SENTENCE, DURING ANY FISCAL YEAR NO PARTICIPANT
MAY RECEIVE MORE THAN AN AGGREGATE OF 200,000 SHARES OF RESTRICTED STOCK;
PROVIDED, HOWEVER, THAT IN CONNECTION WITH A PARTICIPANT’S INITIAL SERVICE AS AN
EMPLOYEE, AN EMPLOYEE MAY BE GRANTED AN AGGREGATE OF UP TO AN ADDITIONAL 300,000
SHARES OF RESTRICTED STOCK.  UNLESS THE ADMINISTRATOR


 

 

9

--------------------------------------------------------------------------------


 


DETERMINES OTHERWISE, SHARES OF RESTRICTED STOCK WILL BE HELD BY THE COMPANY AS
ESCROW AGENT UNTIL THE RESTRICTIONS ON SUCH SHARES HAVE LAPSED.


(C)                                  TRANSFERABILITY.  EXCEPT AS PROVIDED IN
THIS SECTION 7, SHARES OF RESTRICTED STOCK MAY NOT BE SOLD, TRANSFERRED,
PLEDGED, ASSIGNED, OR OTHERWISE ALIENATED OR HYPOTHECATED UNTIL THE END OF THE
APPLICABLE PERIOD OF RESTRICTION.


(D)                                 OTHER RESTRICTIONS.  THE ADMINISTRATOR, IN
ITS SOLE DISCRETION, MAY IMPOSE SUCH OTHER RESTRICTIONS ON SHARES OF RESTRICTED
STOCK AS IT MAY DEEM ADVISABLE OR APPROPRIATE.


(E)                                  VESTING REQUIREMENTS.  EXCEPT AS OTHERWISE
PROVIDED IN THIS SECTION 7, SHARES OF RESTRICTED STOCK COVERED BY EACH
RESTRICTED STOCK GRANT MADE UNDER THE 2007 PLAN WILL BE RELEASED FROM ESCROW AS
SOON AS PRACTICABLE AFTER THE LAST DAY OF THE PERIOD OF RESTRICTION.  THE
RESTRICTIONS WILL LAPSE AT A RATE DETERMINED BY THE ADMINISTRATOR; PROVIDED,
HOWEVER, THAT EXCEPT AS OTHERWISE PROVIDED IN SECTION 14(C), SHARES OF
RESTRICTED STOCK WILL NOT VEST MORE RAPIDLY THAN ONE-THIRD (1/3RD) OF THE TOTAL
NUMBER OF SHARES OF RESTRICTED STOCK SUBJECT TO AN AWARD EACH YEAR FROM THE DATE
OF GRANT (OR, WITH RESPECT TO AN AWARD GRANTED TO A PARTICIPANT IN CONNECTION
WITH OR AS PART OF HIS OR HER INITIAL EMPLOYMENT WITH THE COMPANY OR ANY PARENT
OR SUBSIDIARY OF THE COMPANY, THE DATE A PARTICIPANT COMMENCES EMPLOYMENT THE
COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), UNLESS THE ADMINISTRATOR
DETERMINES THAT THE AWARD IS TO VEST UPON THE ACHIEVEMENT OF PERFORMANCE
CRITERIA AND THE PERIOD FOR MEASURING SUCH PERFORMANCE WILL COVER AT LEAST
TWELVE (12) MONTHS.  SUBJECT TO SECTIONS 4(B)(III) AND (VI) AND NOTWITHSTANDING
THE FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PROVIDE
AT THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR ACCELERATED VESTING FOR AN
AWARD OF RESTRICTED STOCK UPON OR IN CONNECTION WITH A CHANGE IN CONTROL OR UPON
OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF SERVICE, INCLUDING, WITHOUT
LIMITATION, DUE TO DEATH, DISABILITY OR RETIREMENT.


(F)                                    VOTING RIGHTS.  DURING THE PERIOD OF
RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK GRANTED
HEREUNDER MAY EXERCISE FULL VOTING RIGHTS WITH RESPECT TO THOSE SHARES, UNLESS
THE ADMINISTRATOR DETERMINES OTHERWISE.


(G)                                 DIVIDENDS AND OTHER DISTRIBUTIONS.  DURING
THE PERIOD OF RESTRICTION, SERVICE PROVIDERS HOLDING SHARES OF RESTRICTED STOCK
WILL BE ENTITLED TO RECEIVE ALL DIVIDENDS AND OTHER DISTRIBUTIONS PAID WITH
RESPECT TO SUCH SHARES UNLESS OTHERWISE PROVIDED IN THE AWARD AGREEMENT.  IF ANY
SUCH DIVIDENDS OR DISTRIBUTIONS ARE PAID IN SHARES, THE SHARES WILL BE SUBJECT
TO THE SAME RESTRICTIONS ON TRANSFERABILITY AND FORFEITABILITY AS THE SHARES OF
RESTRICTED STOCK WITH RESPECT TO WHICH THEY WERE PAID.


(H)                                 RETURN OF RESTRICTED STOCK TO COMPANY.  ON
THE DATE SET FORTH IN THE AWARD AGREEMENT, THE RESTRICTED STOCK FOR WHICH
RESTRICTIONS HAVE NOT LAPSED WILL REVERT TO THE COMPANY AND WILL BE AVAILABLE
FOR GRANT UNDER THE 2007 PLAN.


8.                                       RESTRICTED STOCK UNITS.


(A)                                  GRANT.  RESTRICTED STOCK UNITS MAY BE
GRANTED AT ANY TIME AND FROM TIME TO TIME AS DETERMINED BY THE ADMINISTRATOR. 
EACH RESTRICTED STOCK UNIT GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT
WILL SPECIFY SUCH OTHER TERMS AND CONDITIONS AS THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, WILL DETERMINE, INCLUDING ALL TERMS, CONDITIONS, AND RESTRICTIONS
RELATED TO THE GRANT, THE


 

 

10

--------------------------------------------------------------------------------


 


NUMBER OF RESTRICTED STOCK UNITS AND THE FORM OF PAYOUT, WHICH, SUBJECT TO
SECTION 8(D), MAY BE LEFT TO THE DISCRETION OF THE ADMINISTRATOR. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SUBSECTION (A), DURING ANY
FISCAL YEAR OF THE COMPANY, NO PARTICIPANT MAY RECEIVE MORE THAN AN AGGREGATE OF
200,000 RESTRICTED STOCK UNITS; PROVIDED, HOWEVER, THAT IN CONNECTION WITH A
PARTICIPANT’S INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED AN
AGGREGATE OF UP TO AN ADDITIONAL 300,000 RESTRICTED STOCK UNITS.


(B)                                 VESTING CRITERIA AND OTHER TERMS.  THE
ADMINISTRATOR WILL SET VESTING CRITERIA IN ITS DISCRETION, WHICH, DEPENDING ON
THE EXTENT TO WHICH THE CRITERIA ARE MET, WILL DETERMINE THE NUMBER OF
RESTRICTED STOCK UNITS THAT WILL BE PAID OUT TO THE PARTICIPANT ; PROVIDED,
HOWEVER, THAT EXCEPT AS OTHERWISE PROVIDED IN SECTION 14(C), AN AWARD OF
RESTRICTED STOCK UNITS WILL NOT VEST MORE RAPIDLY THAN ONE-THIRD (1/3RD) OF THE
TOTAL NUMBER OF RESTRICTED STOCK UNITS SUBJECT TO AN AWARD EACH YEAR FROM THE
DATE OF GRANT (OR, WITH RESPECT TO AN AWARD GRANTED TO A PARTICIPANT IN
CONNECTION WITH OR AS PART OF HIS OR HER INITIAL EMPLOYMENT WITH THE COMPANY OR
ANY PARENT OR SUBSIDIARY OF THE COMPANY, THE DATE A PARTICIPANT COMMENCES
EMPLOYMENT THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), UNLESS THE
ADMINISTRATOR DETERMINES THAT THE AWARD IS TO VEST UPON THE ACHIEVEMENT OF
PERFORMANCE CRITERIA AND THE PERIOD FOR MEASURING SUCH PERFORMANCE WILL COVER AT
LEAST TWELVE (12) MONTHS.  SUBJECT TO SECTIONS 4(B)(III) AND (VI) AND
NOTWITHSTANDING THE FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PROVIDE AT THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR
ACCELERATED VESTING FOR AN AWARD OF RESTRICTED STOCK UNITS UPON OR IN CONNECTION
WITH A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A PARTICIPANT’S
TERMINATION OF SERVICE, INCLUDING, WITHOUT LIMITATION, DUE TO DEATH, DISABILITY
OR RETIREMENT.  THE ADMINISTRATOR MAY SET VESTING CRITERIA BASED UPON THE
ACHIEVEMENT OF COMPANY-WIDE, BUSINESS UNIT, OR INDIVIDUAL GOALS (INCLUDING, BUT
NOT LIMITED TO, CONTINUED EMPLOYMENT), OR ANY OTHER BASIS DETERMINED BY THE
ADMINISTRATOR IN ITS DISCRETION.


(C)                                  EARNING RESTRICTED STOCK UNITS.  UPON
MEETING THE APPLICABLE VESTING CRITERIA, THE PARTICIPANT WILL BE ENTITLED TO
RECEIVE A PAYOUT AS SPECIFIED IN THE AWARD AGREEMENT.  NOTWITHSTANDING THE
FOREGOING, AT ANY TIME AFTER THE GRANT OF RESTRICTED STOCK UNITS, THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR WAIVE ANY VESTING CRITERIA
THAT MUST BE MET TO RECEIVE A PAYOUT.


(D)                                 FORM AND TIMING OF PAYMENT.  PAYMENT OF
EARNED RESTRICTED STOCK UNITS WILL BE MADE AS SOON AS PRACTICABLE AFTER THE
DATE(S) SET FORTH IN THE AWARD AGREEMENT.  THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PAY EARNED RESTRICTED STOCK UNITS IN CASH, SHARES, OR A
COMBINATION THEREOF.


(E)                                  CANCELLATION.  ON THE DATE SET FORTH IN THE
AWARD AGREEMENT, ALL UNEARNED RESTRICTED STOCK UNITS WILL BE FORFEITED TO THE
COMPANY.


9.                                       STOCK APPRECIATION RIGHTS.


(A)                                  GRANT OF STOCK APPRECIATION RIGHTS. 
SUBJECT TO THE TERMS AND CONDITIONS OF THE 2007 PLAN INCLUDING, BUT NOT LIMITED
TO, SECTIONS 4(B)(III) AND (VI) OF THE 2007 PLAN, A STOCK APPRECIATION RIGHT MAY
BE GRANTED TO SERVICE PROVIDERS AT ANY TIME AND FROM TIME TO TIME AS WILL BE
DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION.

 

 

11

--------------------------------------------------------------------------------


 


(B)                                 NUMBER OF SHARES.  THE ADMINISTRATOR WILL
HAVE COMPLETE DISCRETION TO DETERMINE THE NUMBER OF STOCK APPRECIATION RIGHTS
GRANTED TO ANY PARTICIPANT, PROVIDED THAT DURING ANY FISCAL YEAR, NO PARTICIPANT
MAY BE GRANTED STOCK APPRECIATION RIGHTS COVERING MORE THAN 1,000,000 SHARES. 
NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S
INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED STOCK APPRECIATION
RIGHTS COVERING UP TO AN ADDITIONAL 1,000,000 SHARES.


(C)                                  EXERCISE PRICE AND OTHER TERMS.  THE
ADMINISTRATOR, SUBJECT TO THE PROVISIONS OF THE 2007 PLAN, WILL HAVE COMPLETE
DISCRETION TO DETERMINE THE TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS
GRANTED UNDER THE 2007 PLAN, PROVIDED, HOWEVER, THAT THE EXERCISE PRICE WILL BE
NOT LESS THAN ONE HUNDRED PERCENT (100%) OF THE FAIR MARKET VALUE OF A SHARE ON
THE DATE OF GRANT.  THE EXERCISE PRICE FOR A STOCK APPRECIATION RIGHT MAY NOT BE
REDUCED WITHOUT THE CONSENT OF THE COMPANY’S STOCKHOLDERS.  THIS WILL INCLUDE,
WITHOUT LIMITATION, A REPRICING OF THE STOCK APPRECIATION RIGHT AS WELL AS AN
EXCHANGE PROGRAM WHEREBY THE PARTICIPANT AGREES TO CANCEL AN EXISTING STOCK
APPRECIATION RIGHT IN EXCHANGE FOR AN OPTION, STOCK APPRECIATION RIGHT OR OTHER
AWARD.


(D)                                 STOCK APPRECIATION RIGHT AGREEMENT.  EACH
STOCK APPRECIATION RIGHT GRANT WILL BE EVIDENCED BY AN AWARD AGREEMENT THAT WILL
SPECIFY THE EXERCISE PRICE, THE TERM OF THE STOCK APPRECIATION RIGHT, THE
CONDITIONS OF EXERCISE, AND SUCH OTHER TERMS AND CONDITIONS AS THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, WILL DETERMINE.


(E)                                  EXPIRATION OF STOCK APPRECIATION RIGHTS.  A
STOCK APPRECIATION RIGHT GRANTED UNDER THE 2007 PLAN WILL EXPIRE UPON THE DATE
DETERMINED BY THE ADMINISTRATOR, IN ITS SOLE DISCRETION, AND SET FORTH IN THE
AWARD AGREEMENT; PROVIDED, HOWEVER, THAT THE TERM WILL BE NO MORE THAN TEN (10)
YEARS FROM THE DATE OF GRANT THEREOF.  NOTWITHSTANDING THE FOREGOING, THE RULES
OF SECTION 6(E) ALSO WILL APPLY TO STOCK APPRECIATION RIGHTS.


(F)                                    PAYMENT OF STOCK APPRECIATION RIGHT
AMOUNT.  UPON EXERCISE OF A STOCK APPRECIATION RIGHT, A PARTICIPANT WILL BE
ENTITLED TO RECEIVE PAYMENT FROM THE COMPANY IN AN AMOUNT DETERMINED BY
MULTIPLYING:


(I)                                     THE DIFFERENCE BETWEEN THE FAIR MARKET
VALUE OF A SHARE ON THE DATE OF EXERCISE OVER THE EXERCISE PRICE; TIMES


(II)                                  THE NUMBER OF SHARES WITH RESPECT TO WHICH
THE STOCK APPRECIATION RIGHT IS EXERCISED.

At the discretion of the Administrator, the payment upon Stock Appreciation
Right exercise may be in cash, in Shares of equivalent value, or in some
combination thereof.


10.                                 PERFORMANCE UNITS AND PERFORMANCE SHARES.


(A)                                  GRANT OF PERFORMANCE UNITS/SHARES. 
PERFORMANCE UNITS AND PERFORMANCE SHARES MAY BE GRANTED TO SERVICE PROVIDERS AT
ANY TIME AND FROM TIME TO TIME, AS WILL BE DETERMINED BY THE ADMINISTRATOR, IN
ITS SOLE DISCRETION.  THE ADMINISTRATOR WILL HAVE COMPLETE DISCRETION IN
DETERMINING THE NUMBER OF PERFORMANCE UNITS/SHARES GRANTED TO EACH PARTICIPANT
PROVIDED THAT DURING ANY FISCAL YEAR, (I) NO PARTICIPANT MAY RECEIVE PERFORMANCE
UNITS HAVING AN INITIAL VALUE GREATER THAN $2,000,000, AND (II) NO PARTICIPANT
MAY RECEIVE MORE THAN 200,000 PERFORMANCE SHARES.


 

 

12

--------------------------------------------------------------------------------


 


NOTWITHSTANDING THE FOREGOING LIMITATION, IN CONNECTION WITH A PARTICIPANT’S
INITIAL SERVICE AS AN EMPLOYEE, AN EMPLOYEE MAY BE GRANTED UP TO AN ADDITIONAL
300,000 PERFORMANCE SHARES.


(B)                                 VALUE OF PERFORMANCE UNITS/SHARES.  EACH
PERFORMANCE UNIT WILL HAVE AN INITIAL VALUE THAT IS ESTABLISHED BY THE
ADMINISTRATOR ON OR BEFORE THE DATE OF GRANT.  EACH PERFORMANCE SHARE WILL HAVE
AN INITIAL VALUE EQUAL TO THE FAIR MARKET VALUE OF A SHARE ON THE DATE OF GRANT.


(C)                                  PERFORMANCE OBJECTIVES AND OTHER TERMS. 
THE ADMINISTRATOR WILL SET PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS;
PROVIDED, HOWEVER, THAT EXCEPT AS OTHERWISE PROVIDED IN SECTION 14(C),
PERFORMANCE SHARES/UNITS WILL NOT VEST MORE RAPIDLY THAN ONE-THIRD (1/3RD) OF
THE TOTAL NUMBER OF PERFORMANCE SHARES/UNITS SUBJECT TO AN AWARD EACH YEAR FROM
THE DATE OF GRANT (OR, WITH RESPECT TO AN AWARD GRANTED TO A PARTICIPANT IN
CONNECTION WITH OR AS PART OF HIS OR HER INITIAL EMPLOYMENT WITH THE COMPANY OR
ANY PARENT OR SUBSIDIARY OF THE COMPANY, THE DATE A PARTICIPANT COMMENCES
EMPLOYMENT THE COMPANY OR ANY PARENT OR SUBSIDIARY OF THE COMPANY), UNLESS THE
ADMINISTRATOR DETERMINES THAT THE AWARD IS TO VEST UPON THE ACHIEVEMENT OF
PERFORMANCE CRITERIA AND THE PERIOD FOR MEASURING SUCH PERFORMANCE WILL COVER AT
LEAST TWELVE (12) MONTHS.  SUBJECT TO SECTIONS 4(B)(III) AND (VI) AND
NOTWITHSTANDING THE FOREGOING SENTENCE, THE ADMINISTRATOR, IN ITS SOLE
DISCRETION, MAY PROVIDE AT THE TIME OF OR FOLLOWING THE DATE OF GRANT FOR
ACCELERATED VESTING FOR AN AWARD OF PERFORMANCE SHARES/UNITS IN CONNECTION WITH
A CHANGE IN CONTROL OR UPON OR IN CONNECTION WITH A PARTICIPANT’S TERMINATION OF
SERVICE, INCLUDING, WITHOUT LIMITATION, DUE TO DEATH, DISABILITY OR RETIREMENT. 
THE ADMINISTRATOR MAY SET VESTING CRITERIA BASED UPON THE ACHIEVEMENT OF
COMPANY-WIDE, BUSINESS UNIT, OR INDIVIDUAL GOALS (INCLUDING, BUT NOT LIMITED TO,
CONTINUED EMPLOYMENT), OR ANY OTHER BASIS DETERMINED BY THE ADMINISTRATOR IN ITS
DISCRETION.


(D)                                 EARNING OF PERFORMANCE UNITS/SHARES.  AFTER
THE APPLICABLE PERFORMANCE PERIOD HAS ENDED, THE HOLDER OF PERFORMANCE
UNITS/SHARES WILL BE ENTITLED TO RECEIVE A PAYOUT OF THE NUMBER OF PERFORMANCE
UNITS/SHARES EARNED BY THE PARTICIPANT OVER THE PERFORMANCE PERIOD, TO BE
DETERMINED AS A FUNCTION OF THE EXTENT TO WHICH THE CORRESPONDING PERFORMANCE
OBJECTIVES OR OTHER VESTING PROVISIONS HAVE BEEN ACHIEVED.  AFTER THE GRANT OF A
PERFORMANCE UNIT/SHARE, THE ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY REDUCE OR
WAIVE ANY PERFORMANCE OBJECTIVES OR OTHER VESTING PROVISIONS FOR SUCH
PERFORMANCE UNIT/SHARE.


(E)                                  FORM AND TIMING OF PAYMENT OF PERFORMANCE
UNITS/SHARES.  PAYMENT OF EARNED PERFORMANCE UNITS/SHARES WILL BE MADE AS SOON
AS PRACTICABLE AFTER THE EXPIRATION OF THE APPLICABLE PERFORMANCE PERIOD.  THE
ADMINISTRATOR, IN ITS SOLE DISCRETION, MAY PAY EARNED PERFORMANCE UNITS/SHARES
IN THE FORM OF CASH, IN SHARES (WHICH HAVE AN AGGREGATE FAIR MARKET VALUE EQUAL
TO THE VALUE OF THE EARNED PERFORMANCE UNITS/SHARES AT THE CLOSE OF THE
APPLICABLE PERFORMANCE PERIOD) OR IN A COMBINATION THEREOF.


(F)                                    CANCELLATION OF PERFORMANCE
UNITS/SHARES.  ON THE DATE SET FORTH IN THE AWARD AGREEMENT, ALL UNEARNED OR
UNVESTED PERFORMANCE UNITS/SHARES WILL BE FORFEITED TO THE COMPANY, AND AGAIN
WILL BE AVAILABLE FOR GRANT UNDER THE 2007 PLAN.


11.                                 PERFORMANCE GOALS.  THE GRANTING AND/OR
VESTING OF AWARDS OF RESTRICTED STOCK, RESTRICTED STOCK UNITS, PERFORMANCE
SHARES AND PERFORMANCE UNITS AND OTHER INCENTIVES UNDER THE 2007 PLAN MAY BE
MADE SUBJECT TO THE ATTAINMENT OF PERFORMANCE GOALS RELATING TO ONE OR MORE


 

 

13

--------------------------------------------------------------------------------


 


BUSINESS CRITERIA WITHIN THE MEANING OF SECTION 162(M) OF THE CODE AND MAY
PROVIDE FOR A TARGETED LEVEL OR LEVELS OF ACHIEVEMENT (“PERFORMANCE GOALS”). 
PERFORMANCE GOALS MAY FALL WITHIN ONE OR MORE OF THE FOLLOWING CATEGORIES:


(A)                                  FINANCIAL MEASURES.  CASH FLOW; CASH
POSITION; EARNINGS BEFORE INTEREST AND TAXES; EARNINGS BEFORE INTEREST, TAXES,
DEPRECIATION AND AMORTIZATION; EARNINGS PER SHARE; ECONOMIC PROFIT; ECONOMIC
VALUE ADDED; EQUITY OR STOCKHOLDER’S EQUITY; MARKET SHARE; NET INCOME; NET
PROFIT; NET SALES; OPERATING EARNINGS; OPERATING INCOME; PROFIT BEFORE TAX;
RATIO OF DEBT TO DEBT PLUS EQUITY; RATIO OF OPERATING EARNINGS TO CAPITAL
SPENDING; SALES GROWTH; RETURN ON NET ASSETS; OR TOTAL RETURN TO STOCKHOLDERS.


(B)                                 SALES AND MARKETING MEASURES.  NUMBER AND/OR
TYPE OF DESIGN WINS, UNIT, REVENUE OR GROSS MARGIN/GROSS PROFIT GOALS BY MARKET
OR BY CUSTOMER.


(C)                                  RESEARCH AND DEVELOPMENT GOALS. 
ACHIEVEMENT OF SPECIFIC PRODUCT DESIGN, SPECIFICATION OR PERFORMANCE TARGETS.


(D)                                 PRODUCTION GOALS.  ACHIEVEMENT OF SPECIFIC
UNIT, YIELD OR COST REDUCTION TARGETS.


(E)                                  HIRING GOALS.  RECRUITING OF SPECIFIED
PERSONNEL WITH VALUABLE SKILLS AND/OR EXPERIENCE.


ANY PERFORMANCE GOALS MAY BE USED TO MEASURE THE PERFORMANCE OF THE COMPANY AS A
WHOLE OR ONE PART OF THE COMPANY’S BUSINESS AND MAY BE MEASURED RELATIVE TO A
PEER GROUP OR TO AN INDEX.  THE PERFORMANCE GOALS MAY DIFFER FROM PARTICIPANT TO
PARTICIPANT AND FROM AWARD TO AWARD.  PRIOR TO THE DETERMINATION DATE, THE
ADMINISTRATOR WILL DETERMINE WHETHER ANY SIGNIFICANT ELEMENT(S) WILL BE INCLUDED
IN OR EXCLUDED FROM THE CALCULATION OF ANY PERFORMANCE GOAL WITH RESPECT TO ANY
PARTICIPANT.  IN ALL OTHER RESPECTS, PERFORMANCE GOALS WILL BE CALCULATED IN
ACCORDANCE WITH THE COMPANY’S FINANCIAL STATEMENTS, GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES, OR UNDER A METHODOLOGY ESTABLISHED BY THE ADMINISTRATOR
PRIOR TO THE ISSUANCE OF AN AWARD.


12.                                 LEAVES OF ABSENCE.  UNLESS THE ADMINISTRATOR
PROVIDES OTHERWISE, VESTING OF AWARDS GRANTED HEREUNDER WILL BE SUSPENDED DURING
ANY UNPAID LEAVE OF ABSENCE.  A SERVICE PROVIDER WILL NOT CEASE TO BE AN
EMPLOYEE IN THE CASE OF (I) ANY LEAVE OF ABSENCE APPROVED BY THE COMPANY OR
(II) TRANSFERS BETWEEN LOCATIONS OF THE COMPANY OR BETWEEN THE COMPANY, ITS
PARENT, OR ANY SUBSIDIARY.  FOR PURPOSES OF INCENTIVE STOCK OPTIONS, NO SUCH
LEAVE MAY EXCEED NINETY (90) DAYS, UNLESS REEMPLOYMENT UPON EXPIRATION OF SUCH
LEAVE IS GUARANTEED BY STATUTE OR CONTRACT.  IF REEMPLOYMENT UPON EXPIRATION OF
A LEAVE OF ABSENCE APPROVED BY THE COMPANY IS NOT SO GUARANTEED, THEN THREE (3)
MONTHS FOLLOWING THE 91ST DAY OF SUCH LEAVE, ANY INCENTIVE STOCK OPTION HELD BY
THE PARTICIPANT WILL CEASE TO BE TREATED AS AN INCENTIVE STOCK OPTION AND WILL
BE TREATED FOR TAX PURPOSES AS A NONSTATUTORY STOCK OPTION.


13.                                 TRANSFERABILITY OF AWARDS.  UNLESS
DETERMINED OTHERWISE BY THE ADMINISTRATOR, AN AWARD MAY NOT BE SOLD, PLEDGED,
ASSIGNED, HYPOTHECATED, TRANSFERRED, OR DISPOSED OF IN ANY MANNER OTHER THAN BY
WILL OR BY THE LAWS OF DESCENT OR DISTRIBUTION AND MAY BE EXERCISED, DURING THE
LIFETIME OF THE PARTICIPANT, ONLY BY THE PARTICIPANT.  IF THE ADMINISTRATOR
MAKES AN AWARD TRANSFERABLE, SUCH AWARD WILL CONTAIN SUCH ADDITIONAL TERMS AND
CONDITIONS AS THE ADMINISTRATOR DEEMS APPROPRIATE.

 

 

14

--------------------------------------------------------------------------------


 


14.                                 ADJUSTMENTS; DISSOLUTION OR LIQUIDATION;
MERGER OR CHANGE IN CONTROL.


(A)                                  ADJUSTMENTS.  IN THE EVENT THAT ANY
DIVIDEND OR OTHER DISTRIBUTION (WHETHER IN THE FORM OF CASH, SHARES, OTHER
SECURITIES, OR OTHER PROPERTY), RECAPITALIZATION, STOCK SPLIT, REVERSE STOCK
SPLIT, REORGANIZATION, MERGER, CONSOLIDATION, SPLIT-UP, SPIN-OFF, COMBINATION,
REPURCHASE, OR EXCHANGE OF SHARES OR OTHER SECURITIES OF THE COMPANY, OR OTHER
CHANGE IN THE CORPORATE STRUCTURE OF THE COMPANY AFFECTING THE SHARES OCCURS,
THE ADMINISTRATOR, IN ORDER TO PREVENT DIMINUTION OR ENLARGEMENT OF THE BENEFITS
OR POTENTIAL BENEFITS INTENDED TO BE MADE AVAILABLE UNDER THE 2007 PLAN, SHALL
ADJUST THE NUMBER AND CLASS OF SHARES THAT MAY BE DELIVERED UNDER THE 2007 PLAN
AND/OR THE NUMBER, CLASS, AND PRICE OF SHARES COVERED BY EACH OUTSTANDING AWARD,
AND THE NUMERICAL SHARE LIMITS SET FORTH IN SECTIONS 3, 6, 7, 8, 9 AND 10.


(B)                                 DISSOLUTION OR LIQUIDATION.  IN THE EVENT OF
THE PROPOSED DISSOLUTION OR LIQUIDATION OF THE COMPANY, THE ADMINISTRATOR WILL
NOTIFY EACH PARTICIPANT AS SOON AS PRACTICABLE PRIOR TO THE EFFECTIVE DATE OF
SUCH PROPOSED TRANSACTION.  TO THE EXTENT IT HAS NOT BEEN PREVIOUSLY EXERCISED,
AN AWARD WILL TERMINATE IMMEDIATELY PRIOR TO THE CONSUMMATION OF SUCH PROPOSED
ACTION.


(C)                                  CHANGE IN CONTROL.  IN THE EVENT OF A
CHANGE IN CONTROL, EACH OUTSTANDING AWARD WILL BE ASSUMED OR AN EQUIVALENT
OPTION OR RIGHT SUBSTITUTED BY THE SUCCESSOR CORPORATION OR A PARENT OR
SUBSIDIARY OF THE SUCCESSOR CORPORATION (THE “SUCCESSOR CORPORATION”).  IN THE
EVENT THAT THE SUCCESSOR CORPORATION REFUSES TO ASSUME OR SUBSTITUTE FOR THE
AWARD, THE PARTICIPANT WILL FULLY VEST IN AND HAVE THE RIGHT TO EXERCISE ALL OF
HIS OR HER OUTSTANDING OPTIONS AND STOCK APPRECIATION RIGHTS, INCLUDING SHARES
AS TO WHICH SUCH AWARDS WOULD NOT OTHERWISE BE VESTED OR EXERCISABLE, ALL
RESTRICTIONS ON RESTRICTED STOCK WILL LAPSE, AND, WITH RESPECT TO RESTRICTED
STOCK UNITS, PERFORMANCE SHARES AND PERFORMANCE UNITS, ALL PERFORMANCE GOALS OR
OTHER VESTING CRITERIA WILL BE DEEMED ACHIEVED AT TARGET LEVELS AND ALL OTHER
TERMS AND CONDITIONS MET.  IN ADDITION, IF AN OPTION OR STOCK APPRECIATION RIGHT
IS NOT ASSUMED OR SUBSTITUTED FOR IN THE EVENT OF A CHANGE IN CONTROL, THE
ADMINISTRATOR WILL NOTIFY THE PARTICIPANT IN WRITING OR ELECTRONICALLY THAT THE
OPTION OR STOCK APPRECIATION RIGHT WILL BE FULLY VESTED AND EXERCISABLE FOR A
PERIOD OF TIME DETERMINED BY THE ADMINISTRATOR IN ITS SOLE DISCRETION, AND THE
OPTION OR STOCK APPRECIATION RIGHT WILL TERMINATE UPON THE EXPIRATION OF SUCH
PERIOD.


WITH RESPECT TO AWARDS GRANTED TO OUTSIDE DIRECTORS THAT ARE ASSUMED OR
SUBSTITUTED FOR, IF ON THE DATE OF OR FOLLOWING SUCH ASSUMPTION OR SUBSTITUTION
THE PARTICIPANT’S STATUS AS A DIRECTOR OR A DIRECTOR OF THE SUCCESSOR
CORPORATION, AS APPLICABLE, IS TERMINATED OTHER THAN UPON A VOLUNTARY
RESIGNATION BY THE PARTICIPANT, THEN THE PARTICIPANT WILL FULLY VEST IN AND HAVE
THE RIGHT TO EXERCISE OPTIONS AND/OR STOCK APPRECIATION RIGHTS AS TO ALL OF THE
SHARES SUBJECT THERETO, INCLUDING SHARES AS TO WHICH SUCH AWARDS WOULD NOT
OTHERWISE BE VESTED OR EXERCISABLE, ALL RESTRICTIONS ON RESTRICTED STOCK WILL
LAPSE, AND, WITH RESPECT TO RESTRICTED STOCK UNITS, PERFORMANCE SHARES AND
PERFORMANCE UNITS, ALL PERFORMANCE GOALS OR OTHER VESTING CRITERIA WILL BE
DEEMED ACHIEVED AT TARGET LEVELS AND ALL OTHER TERMS AND CONDITIONS MET.


FOR THE PURPOSES OF THIS SUBSECTION (C), AN AWARD WILL BE CONSIDERED ASSUMED IF,
FOLLOWING THE CHANGE IN CONTROL, THE AWARD CONFERS THE RIGHT TO PURCHASE OR
RECEIVE, FOR EACH SHARE SUBJECT TO THE AWARD IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL, THE CONSIDERATION (WHETHER STOCK, CASH, OR OTHER SECURITIES OR
PROPERTY) OR, IN THE CASE OF A STOCK APPRECIATION RIGHT UPON THE EXERCISE OF
WHICH THE ADMINISTRATOR DETERMINES TO PAY CASH OR A PERFORMANCE SHARE OR
PERFORMANCE UNIT

 

 

15

--------------------------------------------------------------------------------


 


WHICH THE ADMINISTRATOR CAN DETERMINE TO PAY IN CASH, THE FAIR MARKET VALUE OF
THE CONSIDERATION RECEIVED IN THE MERGER OR CHANGE IN CONTROL BY HOLDERS OF
COMMON STOCK FOR EACH SHARE HELD ON THE EFFECTIVE DATE OF THE TRANSACTION (AND
IF HOLDERS WERE OFFERED A CHOICE OF CONSIDERATION, THE TYPE OF CONSIDERATION
CHOSEN BY THE HOLDERS OF A MAJORITY OF THE OUTSTANDING SHARES); PROVIDED,
HOWEVER, THAT IF SUCH CONSIDERATION RECEIVED IN THE CHANGE IN CONTROL IS NOT
SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION, THE ADMINISTRATOR MAY, WITH
THE CONSENT OF THE SUCCESSOR CORPORATION, PROVIDE FOR THE CONSIDERATION TO BE
RECEIVED UPON THE EXERCISE OF AN OPTION OR STOCK APPRECIATION RIGHT OR UPON THE
PAYOUT OF A PERFORMANCE SHARE OR PERFORMANCE UNIT, FOR EACH SHARE SUBJECT TO
SUCH AWARD (OR IN THE CASE OF PERFORMANCE UNITS, THE NUMBER OF IMPLIED SHARES
DETERMINED BY DIVIDING THE VALUE OF THE PERFORMANCE UNITS BY THE PER SHARE
CONSIDERATION RECEIVED BY HOLDERS OF COMMON STOCK IN THE CHANGE IN CONTROL), TO
BE SOLELY COMMON STOCK OF THE SUCCESSOR CORPORATION EQUAL IN FAIR MARKET VALUE
TO THE PER SHARE CONSIDERATION RECEIVED BY HOLDERS OF COMMON STOCK IN THE CHANGE
IN CONTROL.


NOTWITHSTANDING ANYTHING IN THIS SECTION 14(C) TO THE CONTRARY, AN AWARD THAT
VESTS, IS EARNED OR PAID-OUT UPON THE SATISFACTION OF ONE OR MORE PERFORMANCE
GOALS WILL NOT BE CONSIDERED ASSUMED IF THE COMPANY OR ITS SUCCESSOR MODIFIES
ANY OF SUCH PERFORMANCE GOALS WITHOUT THE PARTICIPANT’S CONSENT; PROVIDED,
HOWEVER, A MODIFICATION TO SUCH PERFORMANCE GOALS ONLY TO REFLECT THE SUCCESSOR
CORPORATION’S POST-CHANGE IN CONTROL CORPORATE STRUCTURE WILL NOT BE DEEMED TO
INVALIDATE AN OTHERWISE VALID AWARD ASSUMPTION.


15.                                 TAX WITHHOLDING


(A)                                  WITHHOLDING REQUIREMENTS.  PRIOR TO THE
DELIVERY OF ANY SHARES OR CASH PURSUANT TO AN AWARD (OR EXERCISE THEREOF), THE
COMPANY WILL HAVE THE POWER AND THE RIGHT TO DEDUCT OR WITHHOLD, OR REQUIRE A
PARTICIPANT TO REMIT TO THE COMPANY, AN AMOUNT SUFFICIENT TO SATISFY FEDERAL,
STATE, LOCAL, FOREIGN OR OTHER TAXES (INCLUDING THE PARTICIPANT’S FICA
OBLIGATION) REQUIRED TO BE WITHHELD WITH RESPECT TO SUCH AWARD (OR EXERCISE
THEREOF).


(B)                                 WITHHOLDING ARRANGEMENTS.  THE
ADMINISTRATOR, IN ITS SOLE DISCRETION AND PURSUANT TO SUCH PROCEDURES AS IT MAY
SPECIFY FROM TIME TO TIME, MAY PERMIT A PARTICIPANT TO SATISFY SUCH TAX
WITHHOLDING OBLIGATION, IN WHOLE OR IN PART BY (WITHOUT LIMITATION) (A) PAYING
CASH, (B) ELECTING TO HAVE THE COMPANY WITHHOLD OTHERWISE DELIVERABLE CASH OR
SHARES HAVING A FAIR MARKET VALUE EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD,
(C) DELIVERING TO THE COMPANY ALREADY-OWNED SHARES HAVING A FAIR MARKET VALUE
EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD, OR (D) SELLING A SUFFICIENT NUMBER
OF SHARES OTHERWISE DELIVERABLE TO THE PARTICIPANT THROUGH SUCH MEANS AS THE
ADMINISTRATOR MAY DETERMINE IN ITS SOLE DISCRETION (WHETHER THROUGH A BROKER OR
OTHERWISE) EQUAL TO THE AMOUNT REQUIRED TO BE WITHHELD.  THE AMOUNT OF THE
WITHHOLDING REQUIREMENT WILL BE DEEMED TO INCLUDE ANY AMOUNT WHICH THE
ADMINISTRATOR AGREES MAY BE WITHHELD AT THE TIME THE ELECTION IS MADE, NOT TO
EXCEED THE AMOUNT DETERMINED BY USING THE MAXIMUM FEDERAL, STATE OR LOCAL
MARGINAL INCOME TAX RATES APPLICABLE TO THE PARTICIPANT WITH RESPECT TO THE
AWARD ON THE DATE THAT THE AMOUNT OF TAX TO BE WITHHELD IS TO BE DETERMINED. 
THE FAIR MARKET VALUE OF THE SHARES TO BE WITHHELD OR DELIVERED WILL BE
DETERMINED AS OF THE DATE THAT THE TAXES ARE REQUIRED TO BE WITHHELD.


16.                                 NO EFFECT ON EMPLOYMENT OR SERVICE.  NEITHER
THE 2007 PLAN NOR ANY AWARD WILL CONFER UPON A PARTICIPANT ANY RIGHT WITH
RESPECT TO CONTINUING THE PARTICIPANT’S RELATIONSHIP AS A SERVICE PROVIDER WITH
THE COMPANY, NOR WILL THEY INTERFERE IN ANY WAY WITH THE PARTICIPANT’S RIGHT OR

 

 

16

--------------------------------------------------------------------------------


 


THE COMPANY’S RIGHT TO TERMINATE SUCH RELATIONSHIP AT ANY TIME, WITH OR WITHOUT
CAUSE, TO THE EXTENT PERMITTED BY APPLICABLE LAWS.


17.                                 DATE OF GRANT.  THE DATE OF GRANT OF AN
AWARD WILL BE, FOR ALL PURPOSES, THE DATE ON WHICH THE ADMINISTRATOR MAKES THE
DETERMINATION GRANTING SUCH AWARD, OR SUCH OTHER LATER DATE AS IS DETERMINED BY
THE ADMINISTRATOR.  NOTICE OF THE DETERMINATION WILL BE PROVIDED TO EACH
PARTICIPANT WITHIN A REASONABLE TIME AFTER THE DATE OF SUCH GRANT.


18.                                 TERM OF 2007 PLAN.  SUBJECT TO SECTION 22 OF
THE 2007 PLAN, THE 2007 PLAN WILL BECOME EFFECTIVE UPON ITS ADOPTION BY THE
BOARD.  IT WILL CONTINUE IN EFFECT FOR A TERM OF TEN (10) YEARS UNLESS
TERMINATED EARLIER UNDER SECTION 19 OF THE 2007 PLAN.


19.                                 AMENDMENT AND TERMINATION OF THE 2007 PLAN.


(A)                                  AMENDMENT AND TERMINATION.  THE
ADMINISTRATOR MAY AT ANY TIME AMEND, ALTER, SUSPEND OR TERMINATE THE 2007 PLAN.


(B)                                 STOCKHOLDER APPROVAL.  THE COMPANY WILL
OBTAIN STOCKHOLDER APPROVAL OF ANY 2007 PLAN AMENDMENT TO THE EXTENT NECESSARY
AND DESIRABLE TO COMPLY WITH APPLICABLE LAWS.


(C)                                  EFFECT OF AMENDMENT OR TERMINATION.  NO
AMENDMENT, ALTERATION, SUSPENSION OR TERMINATION OF THE 2007 PLAN WILL IMPAIR
THE RIGHTS OF ANY PARTICIPANT, UNLESS MUTUALLY AGREED OTHERWISE BETWEEN THE
PARTICIPANT AND THE ADMINISTRATOR, WHICH AGREEMENT MUST BE IN WRITING AND SIGNED
BY THE PARTICIPANT AND THE COMPANY.  TERMINATION OF THE 2007 PLAN WILL NOT
AFFECT THE ADMINISTRATOR’S ABILITY TO EXERCISE THE POWERS GRANTED TO IT
HEREUNDER WITH RESPECT TO AWARDS GRANTED UNDER THE 2007 PLAN PRIOR TO THE DATE
OF SUCH TERMINATION.


20.                                 CONDITIONS UPON ISSUANCE OF SHARES.


(A)                                  LEGAL COMPLIANCE.  SHARES WILL NOT BE
ISSUED PURSUANT TO THE EXERCISE OF AN AWARD UNLESS THE EXERCISE OF SUCH AWARD
AND THE ISSUANCE AND DELIVERY OF SUCH SHARES WILL COMPLY WITH APPLICABLE LAWS
AND WILL BE FURTHER SUBJECT TO THE APPROVAL OF COUNSEL FOR THE COMPANY WITH
RESPECT TO SUCH COMPLIANCE.


(B)                                 INVESTMENT REPRESENTATIONS.  AS A CONDITION
TO THE EXERCISE OF AN AWARD, THE COMPANY MAY REQUIRE THE PERSON EXERCISING SUCH
AWARD TO REPRESENT AND WARRANT AT THE TIME OF ANY SUCH EXERCISE THAT THE SHARES
ARE BEING PURCHASED ONLY FOR INVESTMENT AND WITHOUT ANY PRESENT INTENTION TO
SELL OR DISTRIBUTE SUCH SHARES IF, IN THE OPINION OF COUNSEL FOR THE COMPANY,
SUCH A REPRESENTATION IS REQUIRED.


21.                                 INABILITY TO OBTAIN AUTHORITY.  THE
INABILITY OF THE COMPANY TO OBTAIN AUTHORITY FROM ANY REGULATORY BODY HAVING
JURISDICTION, WHICH AUTHORITY IS DEEMED BY THE COMPANY’S COUNSEL TO BE NECESSARY
TO THE LAWFUL ISSUANCE AND SALE OF ANY SHARES HEREUNDER, WILL RELIEVE THE
COMPANY OF ANY LIABILITY IN RESPECT OF THE FAILURE TO ISSUE OR SELL SUCH SHARES
AS TO WHICH SUCH REQUISITE AUTHORITY WILL NOT HAVE BEEN OBTAINED.


22.                                 STOCKHOLDER APPROVAL.  THE 2007 PLAN WILL BE
SUBJECT TO APPROVAL BY THE STOCKHOLDERS OF THE COMPANY WITHIN TWELVE (12) MONTHS
AFTER THE DATE THE 2007 PLAN IS ADOPTED.  SUCH STOCKHOLDER APPROVAL WILL BE
OBTAINED IN THE MANNER AND TO THE DEGREE REQUIRED UNDER APPLICABLE LAWS.

 

 

17

--------------------------------------------------------------------------------